Title: From George Washington to John Moylan, 25 September 1782
From: Washington, George
To: Moylan, John


                  
                     
                     SirHead Quarters Ver Planks Point 25th Septemr 1782
                  
                  I am extremely pleased with the information contained in your Letter of the 13th respecting the arrival from Holland—Nothing could be more opportune; nor any Article more necessary than such a supply of Linnen to make Shirts for the Army; but I fear in the present state of public Finances & Credit, much time must be lost before the Shirts can be compleated & forwarded to the Troops, unless the Ladies who have given such decided & repeated proofs of patriotism & zeal for the Cause of their Country, could be induced once more to resume the task of making up the Linnen gratuitously for their brave Countrymen, who are now suffering in the Field, & who can scarcely expect a speedy relief, but from the Hands of their fair Countrywomen.
                  I mention this as a Resource, in case all others should fail, which I am convinced may be tried with success, if some Ladies of Influence will undertake to promote the business, by shewing the necessity of it, by obtaining Subscriptions for making the Shirts, cutting them out, distributing the Linnen & indeed by taking a general superintendance, of the affair—I think you cannot be so advantageously employed yourself at present, as by exerting yourself to the utmost of your ability to accelerate this supply to the Army.  The Articles of Cloathing (exclusive of Shirts) which will be more immediately necessary for the Winter, are Blankets, Woolen Hose, & Cloth for one Pair of Overalls pr man—a proportion of Watch--Coats & Woolen Mittens will also be essential.  No opportunity should be lost of sending forward these, or any other Articles that may be intended for the use of this Army, before the autumnal Rains set in, & the Roads become so broken up, as to prevent transportation.
                  I flatter myself, if we make the best use of the means now in our power, the Troops will be better prepared to support the cold of the approaching Winter than ever they have been—especially if a sufficient Contract for Shoes is kept up which I hope will be the case—Altho I imagine the Coats now in use, will last tolerably well thro’ the Winter, with the assistence of some cloth & thread to mend & turn them; yet this ought by no means to prevent the necessary Measures from being still pursued to obtain the Next Years supply.  I am Sir Your Most Obedt Servt.
                  
               